Citation Nr: 1632798	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-33 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for bilateral pes planus.

2.  Entitlement to a compensable disability rating for residuals of stress fracture to 4th metatarsal of the left foot.

3.  Entitlement to service connection for a right hip disability, claimed as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from September 1997 to September 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued separate noncompensable ratings for pes planus and residuals of stress fracture of 4th metatarsal of left foot.   

In a June 2015 rating decision, the RO increased the rating for pes planus to 30 percent, effective March 24, 2011, the date of the increased rating claim.

Per the Veteran's request, a personal hearing before a Veterans Law Judge was scheduled for July 2016, but he did not report to the hearing.  Because he has not provided any reason for such failure to report and has not submitted a request for postponement, the Board deems his hearing request withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2015).

The issue of entitlement to service connection for a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In July 2016, prior to promulgation of a decision in the appeal, the Board received a statement from the Veteran indicating that he wished to withdraw his appeal.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran pertinent to the issue of entitlement to an increased rating for bilateral pes planus are met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal by the Veteran pertinent to the issue of entitlement to an increased rating for residuals of stress fracture of 4th metatarsal of left foot are met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015). 

As indicated, the Veteran perfected an appeal from a May 2012 decision. However, in July 2016, the Veteran's representative submitted a written statement on behalf of the Veteran, citing to the Veteran's statement that he wishes to cancel his appeal.  

Once the Board received the Veteran's statement withdrawing that claim and that statement was reduced to writing, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the increased rating claims for bilateral pes planus and residuals of stress fracture of 4th metatarsal of left foot; they are therefore dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2014).

ORDER

The appeal seeking an increased rating for bilateral pes planus is dismissed.

The appeal seeking an increased rating for residuals of stress fracture of 4th metatarsal of left foot is dismissed.



REMAND

A November 2015 rating decision denied service connection for a right hip disability.  In a July 2016 statement, the Veteran submitted a notice of disagreement as to the November 2015 denial.  The Board is therefore obligated to remand the issue for issuance of a SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) with respect to the issue of entitlement to service connection for right hip disability, claimed as secondary to a service-connected disability, and notify the Veteran and his representative of his appellate rights, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


